Citation Nr: 0529783	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1972, and from April 1973 to May 1989.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denying service connection for hepatitis B. 


FINDING OF FACT

Hepatitis B resulted from exposure to the causative virus 
post service, and was not the result of any exposure to the 
causative virus in service. 


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements including by issuance of VCAA 
letters in August 2001 and April 2004, as well as by issuance 
of a statement of the case in December 2002 and a 
supplemental statement of the case in July 2005.  These 
communications appropriately notified the veteran what VA 
would do and what he must do in furtherance of his claim.  
They also informed the veteran with specificity what would be 
required for his claims for service connection to be granted, 
and explicitly asked him to submit pertinent evidence he had, 
and to inform of the existence of any additional evidence 
that would further his claims, including in particular any 
evidence of contracting hepatitis B in service.  He was asked 
to provide appropriate authorizations to obtain pertinent 
private records.  He was informed that VA would then attempt 
to obtain all pertinent records, and would inform him of the 
outcome of attempts to obtain records.  He was also informed 
that it was ultimately his responsibility to see that 
pertinent evidence was of record, in furtherance of his 
claims.  The veteran was in turn duly informed of evidence 
obtained supportive of his claim, including by the July 2005 
supplemental statement of the case.  

While it is true that the April 2004 letter erroneously 
informed the veteran that new and material evidence would be 
required to reopen the claim, that misstatement was remedied 
by the July 2005 supplemental statement of the case, which 
correctly informed the veteran of requirements to be met for 
a grant of the benefit sought.  

The Board in December 2003 remanded the claim for development 
including obtaining medical records of private treating 
physicians D. Castellone and M. New, and these records were 
obtained and associated with the claims folder in 2005.  Also 
pursuant to Board instructions, the veteran was afforded a VA 
examination in June 2005 to address the nature and etiology 
of his hepatitis B.  The Board is satisfied that development 
it requested in December 2003 has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran was afforded opportunities to address his claim 
including by testimony.  He declined the opportunity of a 
hearing by his VA Form 9 submitted in December 2002.  He has 
not since expressed a desire to testify in furtherance of his 
claim.  He did submit statements addressing his claim, 
including on that VA Form 9.  

There is no indication that pertinent evidence has not been 
obtained, or that VA has failed in its duties to assist the 
claimant in obtaining evidence in furtherance of his claim.  

Complete copies of the veteran's service medical records are 
associated with the claims folder.

In view of the foregoing, by the actions taken VA has 
complied with all requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the initial VCAA notice letter was appropriately sent 
to the veteran prior to initial adjudication of the claim.  
Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19  Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection Claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

The veteran contends that he contracted hepatitis B at some 
time during his long and honorable active service.  However, 
the veteran's history of activities post service presenting 
significant risk of hepatitis B, in contrast with more 
limited risk during service, have been assessed by a VA 
examiner as leading to the medical conclusion that it is more 
likely than not that exposure post service resulted in his 
contracting hepatitis B.  The factual details and legal 
discussion follow.  

Service medical records do not inform of any intravenous drug 
use, blood transfusion, high-risk sexual behavior, sexual 
activity with someone known or suspected of having hepatitis 
B, or treatment or positive tests for hepatitis B.  

In a November 1999 letter, M. New, M.D., a private 
gastroenterologist, reported conducting a consultation 
evaluation of the veteran for hepatitis B.  In the letter, 
Dr. New informs of serology testing showing hepatitis B 
surface antigen positive and Hepatitis B surface antibody 
negative.  The physician also noted a history of risk 
factors.  The veteran had reported drug use by his second and 
third wives; 10 sexual partners; exposure to his current 
girlfriend, who is known to have had hepatitis B in the past 
and who was determined by testing documented in April 1999 to 
be immune to hepatitis B; and a recent tattoo.  The veteran 
elaborated that his third wife had a history of manic 
depression; crack cocaine, marijuana, and other drug use; 
recurrent kidney and yeast infection; and promiscuity 
including extramarital affairs; and a possible rape in July 
1999.  The veteran denied any personal history of blood 
transfusion, exposure to prostitutes, homosexuality, cocaine 
use, or intravenous drug use.  On examination, the veteran 
was currently without symptoms or visible signs of chronic 
liver disease.  Dr. New assessed hepatitis B infection, with 
chronicity to be determined by a positive showing of 
hepatitis B surface antigen persistent six months.  He 
assessed that risk factors included the veteran's sexual 
partners and his recent tattoo.  

A divorce decree informs that the veteran married his first 
wife in February 1972, and divorced her in March 1987.  The 
decree informs that a basis for the divorce was the loss of 
trust due to the veteran's adultery in October 1986 which 
resulted in another woman becoming pregnant.  

A later divorce decree informs that the veteran married his 
second wife in May 1987 and divorced her in August 1988.  A 
listed cause for the second divorce is irreconcilable 
incompatibility, with no mention of adultery.  

A marriage license documents the veteran's marriage to his 
third wife in February 1989.  

Hence, marital sexual exposure to all three of his wives 
occurred while the veteran was on active duty.  However, the 
veteran was only on active duty from February 1989 through 
May 1989 while married to his third wife.  

A January 2000 letter from D. Castellone, M.D., the veteran's 
primary care physician, informs that the veteran was 
diagnosed in the fall of 1999 with chronic hepatitis B.  

In a February 2004 statement the veteran reported that as 
part of his service duties he conducted search and rescue 
operations in Vietnam, Honduras, Sudan, and Somalia, 
including administering first aid to both burn victims and 
persons who were bleeding.  He contended that as a result he 
had significant exposure to bodily fluids in the course of 
service duties.  
 
The veteran was afforded a VA examination in June 2005 to 
address the question of etiology of his hepatitis B.  The VA 
examiner noted the significant list of potential exposures to 
Hepatitis B as noted in the above-noted private medical.  The 
examiner concluded that any one of the noted possible avenues 
of exposure for the veteran could have resulted in his 
contracting hepatitis B.  The examiner also noted the absence 
of documented exposure to hepatitis B in service.  The 
examiner concluded, in effect, that it was more likely that 
the noted post-service sources of possible infection 
ultimately infected him with hepatitis B, rather than some 
source in service.  

Thus, the evidence shows that the veteran was married to all 
three of his wives while in service, though with the veteran 
continuing in service only for the first three to four months 
of his third marriage.  He may have contracted hepatitis B 
from any one of these three wives while in service, or from 
the third wife post service.  The veteran's documented 
infidelity during his first marriage indicates possible 
exposure to hepatitis B by that route.  The veteran's mention 
of multiple sexual partners also indicates the possibility of 
contracting hepatitis B either in service or post service.  
However, the veteran's history as reported by the Dr. New in 
November 1999 indicates more a larger number of possible 
exposure routes as well as seemingly higher-risk possible 
exposure routes post service, including his exposure during 
his third marriage to a wife who was polysubstance abusing, 
promiscuous, and with recurrent kidney and yeast infections; 
his exposure to a girlfriend who has since been found to have 
immunity to hepatitis B, and known to have been at some 
previous time actively infected and infective; and exposure 
to possibly contaminated needles by a tattoo shortly prior to 
November 1999.  

The evidence thus suggests that while exposure in service was 
possible, greater risk as a whole, by exposure over a longer 
time to more likely avenues of potential infection, are 
indicated by the evidentiary record for the decade between 
service separation in May 1989, and first serological 
findings of hepatitis B infection in late 1999.  The VA 
examiner concluded that the weight of the evidence pointed 
toward post-service infection, and the Board accepts this 
conclusion as supported by the evidence of record.  

The preponderance of the evidence is thus against the claim 
of entitlement to service connection for hepatitis B, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis B is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


